Citation Nr: 0723862	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-41 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for essential tremors. 

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for hook cell 
condition.

4.  Entitlement to an initial compensable rating for tinea 
pedis, bilateral toes (claimed as fungus on both feet).

5.  Entitlement to an initial compensable rating for 
neuralgia of the auricle temporal branch of the left 
trigeminal nerve with TMJ.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to February 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for essential 
tremors, a right knee disorder and hook cell condition and 
granted service connection at noncompensable disability 
ratings for tinea pedis, bilateral toes (claimed as fungus on 
both feet) and neuralgia of the auricle temporal branch of 
the left trigeminal nerve with TMJ.

In his substantive appeal, the veteran appears to have raised 
the issue of entitlement to service connection for dermatitis 
or eczema of his face.  This issue has not been developed for 
appellate review and, accordingly, is referred to the RO for 
appropriate action.

Also in his substantive appeal, the veteran requested a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  He failed to appear for the Travel 
Board hearing scheduled in April 2007.  As the veteran has 
not submitted good cause for failure to appear to the 
hearing, the request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).

The issue of entitlement to service connection for essential 
tremors is being to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a right knee disorder that is related to service.

2.  There is no competent medical evidence showing the 
veteran has hook cell condition that is related to service.

3.  During the entire pendency of this appeal, the veteran's 
tinea pedis, bilateral toes (claimed as fungus on both feet) 
did not cover more than five percent but less than 20 percent 
of his entire body or exposed areas, and did not require less 
than six months of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs over the 
previous 12 month period.

4.  The veteran's neuralgia of the auricle temporal branch of 
the left trigeminal nerve with TMJ was not characterized by 
moderate, incomplete paralysis of the trigeminal cranial 
nerve at any time during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   

2.  Hook cell condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   

3.  The criteria for a compensable disability rating for 
tinea pedis, bilateral toes (claimed as fungus on both feet) 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.10, 4.118, 
Diagnostic Codes 7806, 7813 (2006).

4.  The criteria for a compensable disability rating for 
neuralgia of the auricle temporal branch of the left 
trigeminal nerve with TMJ have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1-4.10, 4.124a, Diagnostic Codes 8405-9905 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a June 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The June 2002 letter informed the 
veteran what additional information or evidence was needed to 
support his claims, requested that he tell VA about any other 
evidence he wanted VA to get for him, and instructed him to 
submit the evidence needed as soon as possible.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, it appears that the RO sent this notice to 
the veteran's previous residence.  However, in light of the 
Board's determination that the criteria for service 
connection for essential tremors, a right knee disorder and 
hook cell condition have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra in deciding this issue.  Regarding 
the veteran's claims for increased initial ratings, in 
Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied 
for the veteran's tinea pedis, bilateral toes (claimed as 
fungus on both feet) and neuralgia of the auricle temporal 
branch of the left trigeminal nerve with TMJ, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra, in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA examination reports and lay 
statements have been associated with the record.  In December 
2004, the veteran submitted a form, signed on November 18, 
2004, stating that he had no further evidence to submit.  VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the veteran's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).


Service Connection - right knee disorder

The veteran contends that he has a right knee disorder that 
began in service and should be service-connected.  

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current right 
knee disorder.  October 1988 service medical records reflect 
the veteran's complaints of pain in both knees.  He had full 
range of motion and crepitus of both knees.  He was put on 
light duty for two weeks, and instructed to exercise and take 
Motrin.  His March 1989 reenlistment Reports of Medical 
History and Medical Examination reflect normal lower 
extremities and do not note a knee disorder.  March 1993 
service medical records show that the veteran reported having 
right knee pain for two days and that he had a history of 
right knee problems.  He stated that his right knee start 
hurting badly during physical training.  Upon examination, 
the veteran had no deformities of his right knee but had 
crepitus of his right knee.  He stated that the pain was in 
the distal superior portion of the right knee and radiated to 
the superior portion.  He was given Motrin and a large right 
knee brace, and was instructed to return to the clinic if the 
pain persisted.  The veteran's October 1994 reenlistment and 
his September 1998 separation Reports of Medical History and 
Examination do not note a right knee problem, but reflect an 
evaluation of normal lower extremities.   

There are no post-service medical records that reflect 
complaints of pain in his right knee or show a diagnosis of a 
disorder.  An October 2002 VA x-ray of his right knee 
performed in conjunction with his medical examination shows 
that the veteran's knee showed no evidence of acute osseous 
injury or significant degenerative change.  Upon examination, 
the veteran's right knee was entirely within normal limits, 
with flexion to 140 degrees, Drawer's and McMurray's entirely 
normal and no evidence of pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner opined that the x-
ray of the right knee was normal and that there was no 
pathology to render a diagnosis.
  
There is no competent medical evidence showing the veteran 
has a current right knee disorder.  The October 2002 VA 
medical examination and contemporaneous x-ray reflected a 
normal right knee.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for a right knee 
disorder.  Accordingly, the service-connection claim for a 
right knee disorder is denied.  

Service Connection - hook cell condition 

The veteran contends that he had hook cell condition as a 
result of service and, as such, should be service-connected. 

In the present case, there is no record of in-service 
complaints or diagnosis of hook cell condition.  The 
veteran's separation Report of Medical Examination reflects 
no diagnosis or indication of hook cell condition.  There are 
no post-service reports of treatment for or a diagnosis of 
hook cell condition.

In his October 2002 examination, the veteran's comprehensive 
metabolic panel was normal and his CBC was normal except for 
a mild decrease of RBC at 4.11 and hemoglobin and hematocrit  
of 12.8 and 37.1, slightly borderline low.

There is no competent medical evidence showing the veteran 
has a current diagnosis of hook cell condition.  The October 
2002 examiner stated that, with regard to hook cell 
condition, there was no pathology present to render a 
diagnosis.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for hook cell 
condition.  Accordingly, the service-connection claim for 
hook cell condition is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).



Increased initial disability rating - tinea pedis, bilateral 
toes (claimed as fungus on both feet)

The veteran contends that his service-connected bilateral 
tinea pedis of the toes is more severe than is suggested by 
his assigned 0 percent disability rating. 

In a January 2003 rating decision, the veteran was granted 
service connection at a noncompensable disability rating for 
bilateral tinea pedis under 38 C.F.R. § 4.118, Diagnostic 
Code 7813 for Dermatophytosis and Diagnostic Code 7806 for 
eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2002).

The criteria relating to skin disorders were amended since 
the date of receipt of the veteran's claim in September 2000.  
The new criteria became effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's degenerative joint 
disease, lumbar spine, with chronic flexopathy of the right 
lower extremity and right quadriceps atrophy is warranted.  
VA's Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.  

That said, under Diagnostic Code 7813 of the old Rating 
Schedule provisions for evaluating skin disorders, a note 
provides that disabilities evaluated under codes 7807 through 
7819 are to be rated by analogy to eczema under Diagnostic 
Code 7806.  Under Diagnostic Code 7806, a noncompensable 
disability rating was warranted with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, and a 10 percent disability rating was 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118 (2002).

Diagnostic Code 7813 of the amended Rating Schedule 
provisions provides that dermatophytosis, which includes 
tinea pedis, is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2006).

Under Diagnostic Code 7806, dermatitis or eczema covering 
less than 5 percent of the entire body, affecting less than 5 
percent of exposed areas and requiring no more than topical 
therapy during the past 12-month period warrants a 
noncompensable evaluation, and dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body; affecting at least 5 percent, but less than 20 percent, 
of exposed areas; or requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).

An October 2002 VA medical examination revealed that the left 
and right webs of the toes had fungal infection in the fourth 
and fifth webs on the left and also on the right.  There was 
some ulceration, but no exfoliation or crusting.  This 
affected approximately less than 1 percent of the non-exposed 
area of the skin.  The examiner diagnosed tinea pedia of the 
bilateral toes and recommended that the veteran follow up 
with his primary care physician.
 
Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 10 percent rating 
for his bilateral tinea pedis of the toes.  The veteran does 
not have exfoliation, exudation or itching of an exposed 
surface or extensive area, which would warrant a 10 percent 
rating under the old criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  In addition, he does not have dermatitis 
or eczema covering more than 5 percent, but less than 20 
percent of the entire body or of exposed areas or dermatitis 
or eczema requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period which would warrant 10 percent under the new criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the medical evidence demonstrates consistently and 
throughout that the veteran meets the criteria for a 
noncompensable rating from the date of his claim.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.  Thus, the preponderance of the evidence is 
against the assignment of a compensable disability rating for 
the veteran's bilateral tinea pedis of the toes.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Increased initial disability rating - neuralgia of the 
auricle temporal branch of the left trigeminal nerve with TMJ

The veteran contends that his service-connected neuralgia of 
the auricle temporal branch of the left trigeminal nerve with 
TMJ is more severe than is suggested by his assigned 0 
percent disability rating. 

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2006).  In the January 2003 rating decision, 
the RO granted a noncompensable disability rating under 38 
C.F.R. § 4.124a, Diagnostic Codes 8405-9905, indicating that 
the veteran's neuralgia of the auricle temporal branch of the 
left trigeminal nerve with TMJ was analogous to the symptoms 
contemplated under Diagnostic Code 8405, neuralgia of the 
fifth (trigeminal) cranial nerve.  Under Diagnostic Code 
8405, to warrant a 10 percent disability rating, there needs 
to be a showing of incomplete paralysis of the trigeminal 
nerve which is moderate.  38 C.F.R. § 4.124a, Diagnostic Code 
8405 (2006).

The record does not contain any post-service medical records 
that reflect treatment for the veteran's neuralgia of the 
auricle temporal branch of the left trigeminal nerve with 
TMJ.  The October 2002 VA medical examination revealed that 
the cranial nerves II-XII were grossly intact.  The veteran 
reported having pain originating around the mandible.  There 
was some evidence of posterior temporal disturbance, 
particularly on the left.  Coordination was entirely within 
normal limits, upper extremity motor function was normal, 
strength was 5/5, sensory function was normal and deep tendon 
reflexes were normal.  The examiner diagnosed neuralgia, with 
findings of TMJ and recommended that the veteran follow up 
with his primary care physician.  In his December 2002 VA 
neurological examination, the cranial nerves II-XII and his 
upper extremity and sensory function were within normal 
limits.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 10 percent rating 
for his auricle temporal branch of the left trigeminal nerve 
with TMJ.  The reports from his October and December 2002 
examinations show that the veteran's cranial nerves II - XII 
were grossly intact and his coordination, upper extremity 
motor function, sensory function and deep tendon reflexes 
were all within normal limits.  The evidence of record does 
not show that the veteran has moderate, incomplete paralysis 
of the trigeminal nerve as to warrant a 10 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8405 (2006).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the medical evidence demonstrates consistently and 
throughout that the veteran meets the criteria for a 
noncompensable rating from the date of his claim.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.  Thus, the preponderance of the evidence is 
against the assignment of a compensable disability rating for 
the veteran's neuralgia of the auricle temporal branch of the 
left trigeminal nerve with TMJ.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for hook cell condition is denied.

An initial compensable rating for tinea pedis, bilateral toes 
(claimed as fungus on both feet) is denied.

An initial compensable rating for neuralgia of the auricle 
temporal branch of the left trigeminal nerve with TMJ is 
denied.


REMAND

The veteran also contends that he has essential tremors that 
began in service and should be service-connected.  

Initially, it is noted that it does not appear that the 
report of an entrance examination is among the veteran's 
service medical records (or that perhaps one was not 
conducted).  

In any event, July 1994 service medical records reflect that 
the veteran was seen for a bilateral upper extremity tremor 
which was interfering with his pistol marksmanship.  He 
reported that the tremor had been present since early 
childhood and that he did not know if any family members had 
the same tremor.  He stated that the tremor did not abate 
with alcohol use.  The examiner reported that the veteran had 
small amplitude, 6-8 Hz tremor of the hands and partial 
disappearance of tremor with volitional movement.  The 
impression was a benign essential tremor.  He was given 
medication and was instructed to follow up in one week.  A 
service medical record dated a week later indicated that the 
veteran reported very good control, that his steadiness of 
pistol marksmanship was improved.  Upon examination, no 
resting tremor was noted and the impression was that his 
benign essential tremor was under good control.  The veteran 
was instructed to continue with his medication.  A May 1995 
service medical record shows that the veteran needed a refill 
for his medication, that he had no side effects, that he was 
using it more to calm his nerves and that he did not have a 
resting tremor.  The assessment was benign essential tremor.  
The veteran's September 1998 separation Report of Medical 
History reflects the veteran's reports that he had a benign 
essential tremor for which he was taking mediation, but that 
he was only using the medication intermittently at the time 
of his separation from service.  His September 1998 
separation Report of Medical Examination does not note a 
benign essential tremor.

A December 2002 VA medical examination report reflects the 
examiner's observation that the veteran's tremors were found 
to be of a fine nature, possibly worse on eye opening than 
eye closing and that his extra ocular muscles were full and 
intact with no gross findings.  Rapid alternating movements 
of both upper extremities and finger-nose-finger testing were 
within normal limits, and the Romberg examination was 
entirely remarkable with no dyssymmetry noted on further 
examination.  The neurological examination revealed no gross 
findings, the cranial nerves II-XII and his upper extremity 
and sensory function were within normal limits.  Deep tendon 
reflexes of the biceps and triceps jerks were normal at +2/2, 
lower extremity examination revealed normal motor function 
with quadriceps femoris testing noted at 5/5 and sensory and 
deep tendon reflexes were +2/2 for knee and ankle jerks with 
no other findings.  The examiner advised that, in light of 
the above history and history of previous medication for said 
tremor, the veteran should follow up with his primary care 
physician.  The examiner opined that the findings of tremor 
were fairly minimal at the time of the examination and 
represented no untoward functional impairment, and that in 
view of the findings, the results represented minor findings 
of fine tremor, also called intentional tremor, of no major 
significance at the time of the examination.
  
There is no competent medical evidence showing the veteran 
has current essential tremors that are related to service.  
At most, the veteran has a fine (intentional) tremor of no 
major significance.  There is no opinion, however, as to 
whether this fine tremor is a disability or the manifestation 
of a disability, and if either, whether either is related to 
the tremor he was seen with in service.  

As such, the Board is of the opinion that development is 
needed prior to further appellate adjudication.  Accordingly, 
this matter is REMANDED to the AMC for the following action:

1.  Schedule the veteran for an 
appropriate VA examination in order to 
determine whether he suffers from a 
disability manifested by tremors (or 
whether the tremors themselves are a 
disability), and if so, whether any such 
disability had its onset during the 
veteran's service or was aggravated by 
his service.  In doing so, the examiner 
should indicate whether any such 
disability clearly had its onset prior to 
service.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  The AMC should 
consider the dictates of VAOPGCPREC 3-
2003 (July 16, 2003) (that to rebut the 
presumption of soundness requires clear 
and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service), if 
applicable.  If the issue remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
J. A. MARKEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


